Exhibit 10.4

 

[g278541ki01i001.jpg]

 

PRIVATE AND CONFIDENTIAL

 

DATED: -

 

SYMMETRY MEDICAL
THORNTON PRECISION COMPONENTS LIMITED

 

and

 

John Hynes

 

--------------------------------------------------------------------------------

 

UK SENIOR EXECUTIVE’S SERVICE AGREEMENT

 

--------------------------------------------------------------------------------

 

Symmetry Medical

Thornton Precision Components Limited

 

Beulah Road

Sheffield

S6 2AN

Tel: 0114 285 5881

Fax: 0114 233 6978

 

1

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on 4th June 2007

 

PARTIES

 

(1)                            SYMMETRY MEDICAL,THORNTON PRECISION COMPONENTS
LIMITED whose Registered Office is at Beulah Road, Sheffield S6 2AN (“the
Company”) and

 

(2)                            John Hynes, 51 Beacon Road, Wylde Green, Sutton
Coldfield, B73 5ST (“the Executive”)

 

THE PARTIES AGREE as follows:-

 

1.                                       DEFINITIONS

 

1.1                                 In this Agreement the following words and
expressions shall have the following meanings:

 

“the Act”

 

means the Employment Rights Act 1996.

 

 

 

“Associated Company”

 

means a company (which is not a Subsidiary or Holding Company of a Group
Company) of which more than 20 per cent of the Equity Share Capital is owned by
a Group Company or which owns more than 20 per cent of the Equity Share Capital
of a Group Company.

 

 

 

“Board”

 

means the Board of Directors of the Company from time to time.

 

 

 

“Copyright Work and

 

means respectively any copyright work or design right work

Design Right Work”

 

originated, conceived, written or made by the Executive alone or with others
which relates or may relate to any product, service, process, equipment, system
or activity of any Group Company.

 

2

--------------------------------------------------------------------------------


 

“Employment”

 

means the employment of the Executive under this Agreement or where the context
so requires the duration of the employment of the Executive under this
Agreement.

 

 

 

“Employment Acts”

 

means Employment Rights Act 1996

 

 

 

“Equity Share Capital”

 

has the meaning given to it in Section 744 or the Companies Act 1985.

“Group”

 

means the Company, any Holding Company of the Company, any Associated Company of
the Company or its Holding Company or any Subsidiary of any of them, and any
Subsidiary of the Company or its Holding Company or any Associated Company of
any of them.

 

 

 

“Group Company”

 

means the Company and any other member of the Group from time to time.

 

 

 

“Holding Company” and

 

have the meanings given to them respectively in Section 736 of

“Subsidiary”

 

the Companies Act 1985.

 

 

 

“Invention”

 

means any invention, discovery or improvement including (without limitation) any
know how, design, process, drawing, formula, computer programme or specification
which relates or may relate to any product, service, process, equipment, system
or activity of any Group Company whether or not now, or at any future time,
capable or being the subject of a United Kingdom or any other patent.

 

3

--------------------------------------------------------------------------------


 

“Minority Holder”

 

means a person who, whether solely or jointly, holds or is beneficially
interested in the shares or securities of any company quoted on any Recognised
Investment Exchange provided that such holding or interest does not exceed 1
percent of any single class of such shares or securities. In calculating whether
a person is a Minority Holder there shall be aggregated with any shares or
securities held by him or to which he is beneficially entitled any shares or
securities of the same class which his spouse or any child of his under the age
of 18 years holds or is beneficially entitled to.

 

 

 

“Person”

 

includes any natural or legal person and any unincorporated firm, undertaking or
similar body

 

 

 

“Recognised Investment

 

has the meaning given to it in Section 207 of the Financial

Exchange”

 

Services Act 1986.

 

 

 

“Remuneration Committee”

 

means the committee of the Board, set up to determine executive remuneration as
appointed by the Board from time to time.

 

1.2                                 The headings in this Agreement shall not
affect its interpretation or construction.

 

1.3                                 A reference to any statute or statutory
provision includes any statutory modification or re-enactment of it.

 

1.4                                 Any reference to the Executive shall, if
appropriate, including his personal representatives.

 

1.5                                 Words importing one gender include the other
gender.

 

1.6                                 Any reference in this Agreement to a clause
or sub-clause is to the relevant clause or sub-clause in this Agreement.

 

4

--------------------------------------------------------------------------------


 

1.7                                 The Schedule to this Agreement forms an
integral part thereof and any reference to this Agreement includes a reference
to such Schedule.

 

1.8                                 Nothing in this Agreement shall be taken to
preclude the Executive from making a protected disclosure in accordance with the
Public Interest Disclosure Act 1998.

 

2.             EMPLOYMENT

 

The Company shall employ the Executive and the Executive agrees to act as Chief
Finance Officer

 

or in such capacity of a like status as the Board shall reasonably require on
the terms set out in this Agreement.

 

3.             (NOT USED)

 

4.             TERM OF EMPLOYMENT

 

4.1                                 The Employment will not include his previous
employment and accordingly the Executive’s continuous period of employment for
the purposes of the Act shall be treated as having begun on 1st November 2007

 

4.2                                 Subject to Clause 15 (Termination of
Employment) the Employment shall be subject to termination by either party
giving to the other 12 months prior notice in writing.

 

4.3                                 Payment in Lieu of Notice

 

Notwithstanding the provisions of Clauses 4.2 (Notice clause) and 15.4.1
(Termination on Account of Illness or Injury) the Company may at any time elect
in its sole and absolute discretion to terminate the Employment forthwith on
payment to the Executive of an amount equal to his basic salary (at the rate
then payable under clause 8.1.1) and contractual benefits (subject to deduction
of tax and national insurance) in lieu of the notice period or any unexpired
portion thereof.

 

5

--------------------------------------------------------------------------------


 

4.4                               Garden Leave

 

Without prejudice to the terms of clause 4.3, once notice of termination has
been given by either side, or otherwise when in the opinion of the Board it is
in the interests of the Company to do so, the Company may at any time and for
any period or periods require the Executive to cease performing his job. During
any such period of garden leave:

 

4.4.1                        the Company shall continue to pay the Executive’s
salary and provide all benefits to which he is entitled under this Agreement;

 

4.4.2                        without prejudice to Clause 5.3 (Executive Required
to Perform other Duties) the Company shall be under no obligation to provide any
work for the Executive;

 

4.4.3                        the Company may require the Executive to stay away
from and have no contact with any premises, employees, officers, customers,
clients, agents or suppliers of the Group;

 

4.4.4                        the Executive shall, at the request of the Board,
immediately deliver to the Company all or any property in his possession or
control which belongs to the Company or which relates to the business of the
Company, including without limitation, all items mentioned in Clauses 15.6.1 and
15.6.2 and, for the avoidance of doubt, nothing in this clause shall require the
Executive to return his Company car until the termination of the Employment;

 

4.5                                 For the avoidance of doubt the Executive
shall continue to be bound by Clause 5.5 (Executive not to be employed in any
other business).

 

5.             DUTIES OF THE EXECUTIVE

 

5.1           During the Employment the Executive shall:

 

6

--------------------------------------------------------------------------------


 

5.1.1                        devote the whole of his time, attention and skill
to the business and affairs of the Company both during normal business hours and
during such additional hours as are necessary for the proper performance of his
duties or as the Board may reasonably require from time to time;

 

5.1.2                        faithfully and diligently perform such duties and
exercise such powers consistent with his position as may from time to time be
assigned to or vested in him by the Board to a standard that is acceptable to
the Board;

 

5.1.3                        obey the reasonable and lawful directions of the
Board;

 

5.1.4                        comply with all the Company’s rules, regulations,
policies and procedures from time to time in force; and

 

5.1.5                        keep the Board at all times promptly and fully
informed (in writing if so requested) of his conduct of the business of the
Company and any Group Company and provide such explanations in connection with
it as the Board may require.

 

5.2                                 The Executive may be required by the Board
(acting reasonably) for any period covered by this Agreement and without being
entitled to further remuneration:

 

5.2.1                        in addition to his duties of employment as set out
in this Agreement to act as an officer of any Group Company or hold any other
appointment or office as nominee or representative of any Group Company; and

 

5.2.2                        to carry out all or any of the duties of the
Employment on behalf of any other Group Company by way of temporary (not
exceeding 6 months) secondment to it..

 

5.3                                 The Executive accepts that the Company may
at its discretion require him to perform other duties or tasks not within the
scope of his normal duties and the Executive agrees to perform those duties or
undertake those tasks as if they were specifically required under this
Agreement.

 

7

--------------------------------------------------------------------------------


 

5.4                                 During the Employment the Executive shall at
all times:

 

5.4.1                        use his best endeavours to promote the interests
and reputation of the Group giving at all times the full benefit of his
knowledge, expertise and skill;

 

5.4.2                        refrain from making any false or misleading
statement relating to the Group.

 

5.5                                 The Executive shall not during the
Employment without the prior written consent of the Board, be employed, engaged,
concerned or interested in any trade, business or profession other than the
business of the Group or accept any other engagement or public office except
with the prior written consent of the Board but the Executive may nevertheless
be or become a Minority Holder.

 

5.6                                 The Executive shall not during or after the
Employment knowingly or willingly do or cause or permit to be done, anything
which is calculated or which he knows may tend to prejudice or injure the
interests of the Group and if during the Employment the Executive shall learn of
any act or omission by any other person whether or not employed by the Company
which is calculated or may tend to prejudice or injure the interests of the
Company, he shall promptly report it to an appropriate senior director of the
Board giving all necessary particulars.

 

5.7                                 Share Dealings

 

The Executive shall during the Employment and for 12 months after its
termination comply and procure that his spouse and minor children shall comply
with all applicable rules of law, Stock Exchange Regulations (including the
Model Code for transactions in securities by directors) and any code of conduct
of the Company from time to time in force in relation to;

 

5.7.1                        dealings in shares, debentures or other securities
of the Company or any Group Company; and

 

5.7.2                        any unpublished price sensitive information
affecting the securities of any other company

 

8

--------------------------------------------------------------------------------


 

6.                                     HOURS OF WORK

 

6.1                                 The Executive shall, unless prevented by
ill-health and except during holidays (to be taken in accordance with the
provisions set out in Clause 13), devote the whole of his working time and
attention to the service of the Group. The Executive shall work such hours as
may be necessary for the proper discharge of his duties.

 

6.2                                 The Executive agrees to work longer than 48
hours a week on average and whenever necessary for the proper discharge of his
duties or in any event as may be required by the Company. The Executive is
entitled to withdraw his agreement to working longer than 48 hours a week by
giving 3 months written notice to the Company.

 

6.3                                 The Executive agrees that the Company shall
be entitled unilaterally to amend the provisions of this Clause 6 to ensure
continuing compliance with the Working Time Regulations 1998.

 

7.                                     PLACE OF WORK

 

7.1                                 The Executive’s place of work will be the
Company’s offices at Sheffield and the Executive shall reside within reasonable
travelling distance of his place of work.

 

8.                                     SALARY AND BONUS

 

8.1                                 During the Employment the Company shall pay
to the Executive a basic salary at the rate of  £120,000.00 per annum which
shall accrue from day to day and be payable by equal monthly instalments in
arrears on or about the 15th day of each month. The salary shall be deemed to
include any fees receivable by the Executive as a Director of any Group Company
or in respect of any other company or unincorporated body in which he holds
office or any other appointment as nominee or representative of any Group
Company. The salary shall be reviewed annually on 1st April.

 

8.2                                 The Executive may, during the Employment, be
entitled to be paid bonuses of such amounts (if any) of up to 50% of basic
salary at such times and subject to such conditions as the Remuneration
Committee may in its sole discretion decide.

 

9

--------------------------------------------------------------------------------


 

8.3                                 The Executive is entitled to participate in
the company restricted stock scheme. The level of the awards is at the
discretion of the Board.

 

9.                                     EXPENSES

 

9.1                                 The Company shall reimburse the Executive in
respect of all expenses reasonably incurred by him in the proper performance of
his duties, subject to his providing such receipts or other appropriate evidence
as the Company may reasonably require.

 

9.2                                 The Executive will be issued with a company
credit card on condition that he;

 

9.2.1                        takes good care of such card and immediately
reports any loss of it to the Company;

 

9.2.2                        uses the card only for the purposes of the
Company’s business in accordance with any applicable Company policy; and

 

9.2.3                        returns the card immediately to the Company on
request.

 

10.                               CAR

 

10.1                           Subject to the Executive holding a current full
United Kingdom driving licence, the Company shall during the Employment provide
the Executive for his sole business use and for private use by him with a car of
a make, model and specification selected by the Company (which in the opinion of
the Board is commensurate with the status of the Executive and image of the
Company).

 

10.2                           The Company shall bear all standing and running
expenses of the car except for any additional insurance costs incurred to permit
the Executive to use the car outside the United Kingdom for private purposes and
the cost of fuel during such use.

 

10.3                           The Executive shall at all times take good care
of the car and comply fully with the terms of any car policy of the Company or
the Group and procure that the car is properly taxed,  kept in a road worthy
condition, that the provisions and conditions of any policy of insurance
relating to

 

10

--------------------------------------------------------------------------------


 

it are observed and that such policy is not rendered void or voidable and shall
forthwith notify the Company of any accidents involving his company car and of
any charges of driving offences which are brought against him.

 

10.4                           The Executive shall forthwith return his Company
car in good condition together with all keys, fuel charge cards and
documentation relating to it to the Company at its Head Office.

 

10.4.1                  on termination of the Employment, whether lawful or
unlawful; or

 

10.4.2                  when he ceases at any time during the Employment to hold
a current full United Kingdome driving licence; or

 

10.4.3                  during any period of absence from work due to illness or
injury which exceeds 26 weeks;

 

10.5                           For the purpose of calculating the value to the
Executive of the benefit of using the car for his private purposes the Inland
Revenue scales will be used.

 

11.                               PENSION AND LIFE ASSURANCE

 

11.1

 

11.1.1                  The Company shall establish a pension scheme (“the
Pension Scheme”) and subject to the rules of such scheme from time to time in
force, the Executive shall be entitled to become and continue to be a member of
the Pension Scheme throughout the Employment and details of the Pension Scheme
will be provided to the Executive by the Company Secretary on request.

 

11.1.2                  Notwithstanding Clause 11.1.1, the Company shall be
entitled at any time to terminate the Pension Scheme, or the Executive’s
membership of it, if the Company provides in its place a replacement scheme
which is approved by the Inland Revenue and which will give the Executive
benefits which taken overall are not less favourable than those of the Pension
Scheme and ensures as far as the new pension scheme is concerned that the

 

11

--------------------------------------------------------------------------------


 

Executive is fully credited in the new scheme for his pensionable service in the
Pension Scheme as if such pensionable service had been under the new scheme.

 

11.1.3                  The Executive’s contributions to the Pension Scheme will
be deducted from his salary and paid by the Company to the trustees of the
Pension Scheme in accordance with the rules of the Pension Scheme and subject to
any Inland Revenue limits from time to time in force.

 

11.2                           A contracting out certificate within the meaning
of the Pension Schemes Act 1993 is (not) in force in respect of the Executive’s
Employment.

 

11.3                           The Executive shall be entitled to be covered by
life assurance cover for a sum equal to four times his basic salary. Such cover
will be provided either through the Pension Scheme or through a separate Life
Assurance Scheme (as the Company may determine) provided that the Company shall
be entitled at any time to terminate any Life Assurance Scheme, or the
Executive’s membership of it, if the Company provides in its place a replacement
scheme which will give the Executive benefits which are no less favourable to
the Executive than the Life Assurance Scheme.

 

12.                               INSURANCE BENEFITS

 

12.1                           During the Employment the Executive shall be
entitled to participate at the Company’s expense:

 

12.1.1                  for himself, his spouse and his dependant children in
the private medical expenses insurance scheme to be established by the Company;
and

 

12.1.2                  in the permanent health insurance scheme to be
established by the Company;

 

(together “the Schemes”) subject always to the rules of the Schemes for the time
being in force details of which will be available on request from the Company
Secretary and the approval of the relevant insurer.

 

12

--------------------------------------------------------------------------------


 

12.2                           Notwithstanding Clause 12.1, the Company shall be
entitled at any time to amend or change a Scheme or seek an alternative provider
of a Scheme subject always to the requirement that the benefits to the Executive
shall not be materially less and any such amendments or changes shall take
effect as between the Company and the Executive upon the Executive receiving
written notice of the same from the Company, such notice to be given in
accordance with Clause 27.

 

13.                               HOLIDAY

 

13.1                           The Executive is entitled (in addition to such
bank and other public holidays as are observed by the Company) to 35 working
days paid holiday in each holiday year which runs from January to December to be
taken at such times and on such notice as agreed by the Board. Regulations 15(1)
to 15(4) of The Working Time Regulations 1998 (“Dates on which leave is taken”)
shall not apply to the Employment.

 

13.2                           The Executive shall not without the consent of
the Board be entitled to carry forward any unused part of his holiday
entitlement to a subsequent holiday year.

 

13.3                           The Executive shall not be entitled to payment in
lieu of any unused part of his holiday entitlement except on termination of the
Employment in accordance with Clause 13.5.

 

13.4                           In the holiday year during which the Employment
commences or terminates, the Executive is entitled to 2.25 working days paid
holiday for each calendar month or part thereof worked by the Executive during
that holiday year.

 

13.5                           On the termination of the Employment the
Executive shall be entitled to be paid in lieu of any holiday entitlement
outstanding or as the case may be shall be obliged to repay to the Company
salary in respect of holiday taken in excess of his entitlement and the basis
for calculation in either case shall be 1/253 of the Executive’s annual basic
salary for each day.

 

13.6                           The Company may require the Executive to take all
or any part of any outstanding holiday entitlement during any period of notice
to terminate the Employment.

 

13

--------------------------------------------------------------------------------


 

13.7                           No holiday may be taken by the Executive during
any period of notice to terminate the Employment without the consent of the
Board, such consent not to be unreasonably withheld. (Any outstanding holidays
will be paid in line with section 13.5)

 

13.8                           The Executive agrees that the Company shall be
entitled unilaterally to amend the provisions of this clause 13 to ensure
continuing compliance with The Working Time Regulations 1998.

 

14.                                 SICKNESS

 

14.1

 

14.1.1                  If the Executive is absent due to illness or injury then
he shall inform the Company as soon as possible on the first working day of
sickness.

 

14.1.2                  Immediately following the Executive’s return to work
after such absence of 7 calendar days or less, the Executive shall be required
on request by the Company, the complete a self-certification form which shall be
provided by the Company stating the date of, and the reason for, the Executive’s
absence, including details of sickness on non-working days, as this information
is required by the Company for calculating statutory sick pay entitlement. 
Self-certification forms will be retained in the Company’s records.

 

14.1.3                  Where such absence is for more than 7 calendar days the
Executive shall provide a medical practitioner’s certificate by the 8th day and
thereafter shall continue to provide such certificates so that the whole period
of absence is covered.

 

14.1.4                  For the avoidance of doubt the term illness, whenever
used in this Agreement, includes illness due to mental or psychiatric disorder.

 

14.2                           Without prejudice to Clause 15 (Termination of
Employment) the Executive shall continue to receive the normal remuneration
payable to him under this Agreement in respect of the first 26 weeks of absence
due to illness or injury each year and thereafter such remuneration, if any, as
the Board shall determine from time to time provided that all such remuneration
payable under this clause shall be inclusive of any statutory sick pay to which
the Executive is entitled under the provisions of the Social Security
Contributions and Benefits Act 1992 and any social

 

14

--------------------------------------------------------------------------------


 

security sickness benefit or other benefits recoverable by the Executive
(whether or not recovered) may be deducted there from.

 

14.3                           For statutory sick pay purposes the Executive’s
qualifying days shall be his normal working days.

 

14.4                           The Executive may at the Company’s expense be
required during the course of the Employment to attend a medical practitioner or
clinic nominated by the Company for the purpose of a comprehensive medical
examination to determine his fitness for continued Employment and he shall
undergo any tests and examinations reasonably required by the said medical
practitioner or clinic and shall co-operate in ensuring the prompt delivery of
any resulting report to the Company.

 

14.5                           In the event that the Executive is incapable of
performing his duties by reason of injuries sustained wholly or partly as a
result of actionable negligence, nuisance or breach of any statutory duty on the
part of any third party, all payments made to the Executive by the Company under
this clause in respect of his consequent absence shall, to the extent that
compensation is recovered from that third party, constitute loans by the Company
to the Executive (notwithstanding that as an interim measure income tax has been
deducted from payments as if they were emoluments of Employment) and shall be
repaid to the Company when and to the extent that the Executive recovers
compensation for loss of earnings from that third party by action or otherwise.

 

15.                                 TERMINATION OF EMPLOYMENT

 

15.1                           General

 

15.1.1                  The Company shall be entitled to terminate this
Agreement at all times pursuant to Clause 4.2 although the Employment shall come
to an end without the need for either party to give notice under this contract
to the other when the Executive reaches the age of 65 or if earlier the
retirement age as defined in the Rule of the Pension Scheme.

 

15

--------------------------------------------------------------------------------


 

15.1.2                  Where the Company terminates this Agreement otherwise
than in accordance with Clause 4.2 and without exercising its option to make a
payment in lieu under Clause 4.3 any damages to which the Executive may be
entitled shall be calculated in accordance with ordinary common law principles
including those relating to mitigation of loss, subject always to the Company’s
right to summary termination in accordance with Clause 15.2.

 

15.2                           Summary Dismissal

 

Notwithstanding the provisions of Clauses 4.2 (Notice Clause), 4.3 (Payment in
Lieu of Notice) and 15.4 (Termination on Account of Illness) the Company may by
written notice to the Executive forthwith terminate the Employment (without
being under any obligation to pay any further sums to the Executive whether by
way of compensation, damages or otherwise in respect of any notice period or
unexpired term of this Agreement, and without prejudice to any other rights of
the Company) if the Executive shall:

 

15.2.1                  be guilty of any material or persistent breach or
non-observance of any of the provisions of this Agreement;

 

15.2.2                  be guilty of gross misconduct or any other conduct
which, in the reasonable opinion of the Board, is calculated or likely to
seriously affect prejudicially the interests of the Company or the Group whether
or not such misconduct or other conduct occurs during or in the context of the
Employment;

 

15.2.3                  without the express written consent of the Board resign
as a director of the Company or of any Group Company of which he had been
appointed a director or be disqualified from holding office as a director by any
court order or under any provision of general law from time to time save where
this arises by reason of his not being re-elected as a director of the Company
at any annual general meeting of the Company at which under the articles of
association he is to retire by rotation;

 

16

--------------------------------------------------------------------------------


 

15.2.4                  be convicted of any criminal offence (excluding an
offence under road traffic legislation in the United Kingdom and elsewhere for
which a penalty of imprisonment is not imposed);

 

15.2.5                  be made the subject of a bankruptcy order or have a
receiving order or an administration order made against him or make any
composition or arrangement with his creditors generally or otherwise take
advantage of any statute from time to time in force offering relief for
insolvent debtors;

 

15.2.6                  become addicted to or habitually under the influence of
alcohol or any drug (not being a drug prescribed for the Executive by a medical
practitioner for the treatment of a condition other than drug addiction) the
possession of which is controlled by law;

 

15.2.7                  the Executive shall be expelled or suspended or subject
to any serious disciplinary action by his relevant professional body in respect
of professional misconduct;

 

15.2.8                  the Executive shall become a patient within the meaning
of the Mental Health Act 1983.

 

15.3                           It shall in the event that any part of the share
capital of the Company shall be quoted on any Recognised Investment Exchange be
a fundamental term of this Agreement that the Executive shall comply at all
times with the “Model Code for transactions in securities by directors” issued
from time to time by the London Stock Exchange Limited (“the Model Code”) and
the parties agree that (without prejudice to the effect of any other conduct of
the Executive) any breach by the Executive of the Model Code shall be gross
misconduct for the purpose of Clause 15.2.2.

 

15.4                           Termination on Account of Illness or Injury

 

15.4.1                  Without prejudice to Clause 15.2 (Summary Dismissal) but
notwithstanding any other provision of this Agreement, if the Executive shall
become unable to perform his duties properly by reason of illness or injury for
a period or periods aggregating at least 250 days in any period of 12
consecutive calendar months (“the Period of Incapacity”) then the Company may,
by not less than 3 months prior written notice to the Executive,

 

17

--------------------------------------------------------------------------------


 

terminate the Employment provided that the Company shall withdraw any such
notice if during the currency of the notice the Executive returns to full time
duties and provides a medical practitioner’s certificate satisfactory to the
Board to the effect that he has fully recovered his health and that no
recurrence of his illness or injury can reasonably be anticipated.

 

15.4.2                  Notwithstanding the existence of the Company’s permanent
health insurance scheme and for the avoidance of doubt, it is hereby agreed that
the Company shall be entitled to terminate the Agreement under sub-clause 15.4.1
notwithstanding that to do so would disentitle the Executive to benefits or to
any future benefits under the said scheme.

 

15.5                           Miscellaneous

 

On the termination of this Agreement for whatever reason, the Executive shall at
the written request of the Board immediately resign (without claim for
compensation) from all and any directorships and other offices which he may hold
in any Group Company and from any other appointments of office which he holds as
nominee or representative of any Group Company, and if he should fail to do so
within 7 days of the said request, the Company is hereby irrevocably authorised
to appoint some person in his name and on his behalf to sign any documents or do
anything that is necessary or desirable to effect such resignations and/or
transfers.

 

15.6                           Upon determination of the Employment for whatever
reason the Executive shall forthwith deliver to the Company or its authorised
representative such of the following as are in his possession or control;

 

15.6.1                  all keys, security and computer passes, plans,
statistics, documents, records, papers, magnetic disks, tapes or other software
storage media including any copies thereof which belong to the Group or which
relate to the business of the Group including all copies, records and memoranda
(whether or not recorded in writing or on computer, disk or tape) made by the
Executive of any Confidential Information (as defined by Clause 18.6) provided
that on such determination the Executive and the Company shall use their
respective best endeavours to agree a list of items which may be reasonably

 

18

--------------------------------------------------------------------------------


 

requested by the Executive, copies of which shall be preserved in the safe
custody of an independent third party agreed by the Company and the Executive
(such agreement not be unreasonably withheld);

 

15.6.2                  all credit cards and charge cards provided for the
Executive’s use by the Company;

 

15.6.3                  the car provided under Clause 10 and all keys and
documents relating to it;

 

15.6.4                  all other property of the Group not previously referred
to in this clause.

 

16.0                           ACCESS TO E-MAIL AND THE INTERNET

 

16.1                           The Executive shall have access to e-mail and the
internet for the better performance of his duties provided that the Executive
shall not send any e-mails of a defamatory or abusive nature or which constitute
sexual, racial or any other form of harassment and he shall be prohibited from
downloading any pornographic or other offensive material and the Executive
indemnifies the Company during and after the Employment against all liability
resulting from the Executive’s breach of this sub-clause.

 

16.2                           The Company reserves the right to monitor all
e-mail / internet activity by the Executive and the Executive acknowledges that
such a right falls within the exception set out in Article 8(2) of the European
Convention on Human Rights.

 

17.0                           RECONSTRUCTION

 

If the Employment of the Executive is terminated by reason of the liquidation,
reorganisation or other reconstruction of the Company or any other Group Company
or as part of any other rearrangement of the affairs of the Company or any other
Group Company not involving a liquidation, and the Executive is offered
Employment by a reconstructed Company or by another Group Company on terms not
less favourable than the terms of this Agreement then, subject to the provisions
of the Transfer of Undertakings (Protection of Employment)

 

19

--------------------------------------------------------------------------------


 

Regulations 1981 the Executive shall be obliged to accept such offer and shall
have no claim against the Company in respect of the termination of the
Employment.

 

18.0                           CONFIDENTIAL INFORMATION

 

18.1                           The Executive Director is aware that in the
course of Employment under this Agreement he will have access to and be
entrusted with information in respect of the business and finances of the
Company and its dealings, transactions and affairs and likewise in relation to
any other Group Company all of which information is or may be Confidential
Information.

 

18.2                           The Executive shall not during the Employment or
afterwards, use or exploit (except for the benefit of the Group) or divulge to
any third party any Confidential Information except he shall be permitted to do
so;

 

18.2.1                  where necessary in the proper performance of the duties
of his Employment;

 

18.2.2                  with the express written consent of the Board; or

 

18.2.3                  where this is required by law.

 

18.3                           The Executive shall, during the Employment, use
his best endeavours to prevent the unauthorised use or disclosure of any
Confidential Information whether by any other officer, employee or agent of the
Group or otherwise and shall be under an obligation promptly and freely to
report to the Board any such unauthorised use or disclosure which comes to his
knowledge.

 

18.4                           The Executive shall not, during the Employment or
at any time thereafter make, except for the benefit of the Company or any Group
Company, any copy, record, or memorandum (whether or not recorded in writing or
on computer disk or tape) of any Confidential Information and any such copy
record or memorandum made by the Executive during the Employment shall be and
remain the property of the Company and accordingly shall be returned by the
Executive to the Company on termination of the Employment in accordance with
Clause 15.6 or when required

 

20

--------------------------------------------------------------------------------


 

to do so by the Board pursuant to Clause 4.4 (Garden Leave) or at any other time
during the Employment at the request of the Board.

 

18.5                           The Executive shall not during the course of the
Employment without the prior written consent of the Board either directly or
indirectly publish any opinion, fact or material or deliver any lecture or
address or participate in the making of any film, radio broadcast or television
transmission or communicate with any representative of the media or any third
party relating to;

 

18.5.1                  the business or affairs of the Company or any other
Group Company or to any of its or their officers, employees, customers, clients,
suppliers, distributors, agents or shareholders or;

 

18.5.2                  to the development or exploitation of any Copyright
Work, Design Right Work, Confidential Information or Invention.

 

and for the purpose of this clause media shall including television
(terrestrial, satellite and cable) radio, newspapers and other journalistic
publications.

 

18.6                           In this Agreement “Confidential Information”
means;

 

18.6.1                  all information which relates to the business, finances,
transactions, affairs, products, services, processes, equipment or activities of
the Company and any other Group Company and which is designated by the Company
and any other Group Company as confidential; and

 

18.6.2                  all information relating to such matters which comes to
the knowledge of the Executive in the course of the Employment and which, by
reason of its character and/or the manner of its coming to his knowledge, is
evidently confidential

 

provided that information shall not be, or shall cease to be, Confidential
Information if and to the extent that it comes to be in the public domain
otherwise than as a result of the unauthorised act or default of the Executive.

 

21

--------------------------------------------------------------------------------


 

19.                                 POST TERMINATION COVENANTS

 

19.1

 

For the purposes of this clause the following words and expressions shall have
the following meanings;

 

 

 

19.1.1 “Business”

 

the business or businesses of Symmetry Medical, Thornton Precision Components
Limited in or with which the Executive has been involved or concerned at any
time during the period of 12 months prior to the Termination Date;

 

 

 

19.1.2 “directly or indirectly”

 

the Executive acting either alone or jointly with or on

 

 

 

 

 

behalf of any other person, firm or company, whether as principal, partner,
manager, employee, contractor, director, consultant, investor or otherwise;

 

 

 

19.1.3 “Key Personnel”

 

any person who is at the Termination Date or was at any

 

 

 

 

 

time during the period of 12 months prior to the Termination Date employed or
engaged as a consultant in the Business in an executive or senior managerial
capacity and with whom the Executive has had dealings other than in a de minimis
way during the course of the Employment;

 

 

 

19.1.4 “Prospective Customer”

 

any person, firm or company who has been engaged in negotiations, with which the
Executive has been personally involved, with Symmetry Medical Thornton Precision
Components Limited with a view to purchasing goods and services from Symmetry
Medical Thornton Precision Components Limited in the period of 3 months prior to
the Termination Date:

 

22

--------------------------------------------------------------------------------


 

19.1.5 “Relevant Area”

 

the United Kingdom;

 

 

 

19.1.6 “Relevant Customer”

 

any person, firm or company who at any time during the 12 months prior to the
Termination Date was a customer of Symmetry Medical Thornton Precision
Components with whom or which the Executive dealt other than in a de minimis way
or for whom or which the Executive was responsible on behalf of Symmetry Medical
Thornton Precision Components at any time during the said period;

 

 

 

19.1.7 “Relevant Goods and

 

any goods and services competitive with those supplied by

 

 

 

Services”

 

Symmetry Medical Thornton Precision Components at any time during the 12 months
prior to the Termination Date in the supply of which the Executive was involved
or concerned at any time during the said period;

 

 

 

19.1.8 “Relevant Period”

 

the period of the Employment and the period of 12 months from the Termination
Date except that any period of garden leave served by the Executive pursuant to
Clause 4.4 shall reduce the Relevant Period accordingly;

 

 

 

19.1.9 “Relevant Supplier”

 

any person, firm or company who at any time during the 12 months prior to the
Termination Date was a supplier of any goods or services (other than utilities
and goods or services supplied for administrative purposes) to Symmetry Medical
Thornton Precision Components and with whom or which the Executive had personal
dealings during the Employment other than in a de minimis way and;

 

 

 

19.1.10 “Termination Date”

 

the date on which the Employment shall terminate.

 

23

--------------------------------------------------------------------------------


 

19.2                           The Executive shall not without the prior written
consent of the Board directly or indirectly at any time within the Relevant
Period engage or be concerned or interested in any business within the Relevant
Area which (a) competes or (b) will at any time during the Relevant Period
compete with the Business provided that if the employment of the Executive has
been wrongfully terminated or if any appropriate tribunal finds that the
Executive has been unfairly dismissed this Clause 19.2 shall not apply. Nothing
in this sub-clause shall prevent the Executive from being or becoming a Minority
Holder provided that the Executive discloses this to the Company.

 

19.3                           The Executive shall not without the prior written
consent of the Board directly or indirectly at any time within the Relevant
Period;

 

19.3.1               (a)                                     solicit the custom
of; or

 

(b)                                 facilitate the solicitation of; or

 

(c)                                  deal with

 

any Relevant Customer in respect of any Relevant Goods or Services provided that
if the employment of the Executive has been wrongfully terminated or if any
appropriate tribunal finds that the Executive has been unfairly dismissed within
the meaning of the Employment Acts then the Executive shall cease to be
prohibited from dealing with a Relevant Customer; or

 

19.3.2               (a)                                     solicitor the
custom of; or

 

(b)                                 facilitate the solicitation of; or

 

(c)                                  deal with

 

any Prospective Customer in respect of any Relevant Goods or Services provided
that if the employment of the Executive has been wrongfully terminated or if an
appropriate tribunal finds that the Executive has been unfairly dismissed within
the meaning of the Employment Acts then the Executive shall cease to be
prohibited from dealing with a Prospective Customer; or

 

19.3.3               (a)                                     interfere; or

 

(b)                                 endeavour to interfere;

 

24

--------------------------------------------------------------------------------


 

with the continuance of supplies to the Company and/or any Group Company (or the
terms relating to those supplies) by any Relevant Supplier.

 

19.4                           The Executive shall not without the prior written
consent of the Board directly or indirectly at any time during the Relevant
Period;

 

19.4.1                  entice away from the Company or any Group Company; or

 

19.4.2                  endeavour to entice away from the Company or any Group
Company; or

 

19.4.3                  employ or engage; or

 

19.4.4                  endeavour to employ or engage any key personnel.

 

19.5                           The Executive acknowledges (having taken
appropriate legal advice) that the provisions of this clause are fair,
reasonable and necessary to protect the goodwill and interests of the Company
and any Group Companies (“the Interests”). Whilst the provisions of this clause
21 have been framed by the Company with a view to ensuring that the Interests
are adequately protected taking account of the Company’s legitimate expectations
of the future development of the Business, it is acknowledged by the Executive
that the Business may change over time and as a result it may become necessary
for the Company to amend the provisions of this clause 19 by extending or
reducing the Business or the Relevant Area to which it relates in order to
ensure that the Interests remain adequately protected. The Executive, therefore,
agrees that the Company shall be entitled to amend the provisions of this clause
19 in accordance with Clause 19.6 below in order to protect the Interests.

 

19.6                           In order to amend the provisions of this Clause
19 the Company shall notify the Executive in writing of why it believes it is
necessary to amend Clause 19 and the amendments which it proposes. The Executive
shall then have a period of 14 calendar days in which to put forward any
objections which he might have to the proposed amendments. In the event of the
Executive not putting forward any such objections, then this clause 19 shall
take effect with the proposed amendments on the expiry of the 14 day period. In
the event of the Executive putting forward any objections, the Company shall
endeavour to accommodate them, insofar as they are

 

25

--------------------------------------------------------------------------------


 

reasonable and where reasonably possible, given that the Company’s overriding
objective must be to ensure adequate protection of the Interests, to agree the
amendments with the Executive. The Company shall then, having considered the
Executive’s objections, serve a further written notice on the Executive
informing him of the final amendments to this Clause 19 which will thereafter
take immediate effect.

 

19.7                           The Executive acknowledges that the provisions of
this Clause 19 shall constitute severable undertakings given for the benefit of
the Company and each Group Company and may be enforced by the Company on behalf
of any of them.

 

19.8                           If any of the restrictions or obligations
contained in this Clause 19 is held not to be valid on the basis that it exceeds
what is reasonable for the protection of the goodwill and interests of the
Company and any Group Company but would be valid if part of the wording were
deleted then such restrictions or obligations shall apply with such deletions as
may be necessary to make it enforceable.

 

19.9                           The Executive acknowledges and agrees that he
shall be obliged to draw the provisions of this Clause 19 to the attention of
any third party who may at any time before or after the termination of the
Employment offer to engage the Executive in any capacity and for whom or with
whom the Executive intends to working during the Relevant Period.

 

19.10                     If this Agreement or any wider arrangement of which it
forms part constitutes an agreement particulars of which are required to be
furnished to the Director General of Fair Trading pursuant to Section 24 of the
Restrictive Trade Practices Act 1976, then none of the parties shall give effect
to or enforce or purport to enforce any restriction by virtue of which the
Agreement (or wider arrangement) is subject to registration until the day after
the relevant particulars have been duly furnished in accordance with Section 24
of that act.

 

20.                                 INVENTIONS AND COPYRIGHT

 

20.1                           If during the Employment the Executive alone or
with others makes or discovers any Invention he shall promptly disclose it to
the Board giving full particulars of it including all necessary drawings, models
and specifications and the Executive agrees and acknowledges that;

 

26

--------------------------------------------------------------------------------


 

20.1.1                  because of the nature of his duties and the
responsibilities arising from them he has a special obligation to further the
interests of the Company so that all Inventions made by the Executive in the
performance of his duties or as a result of any special project for the Company
outside the scope of his normal duties and all rights in such Inventions shall
belong to the Company and the Executive acknowledges that at the date of this
Agreement he does not have any facilities for making Inventions other than those
provided by the Company under this Agreement; and

 

20.1.2                  the provisions of this sub-clause;

 

(a)                                  shall not entitle the Executive to any
compensation beyond the salary and bonus to which he is entitled under Clause 8
of this Agreement except that in the case of any Invention on which a British
patent has been granted or assigned to the Company where the Company has derived
outstanding benefit from such patent, the Executive may be entitled by virtue of
Section 40 of the Patents Act 1977 to claim addition compensation; and

 

(b)                                 shall not restrict the Executive’s rights
under sections 39-43 of the Patents Act 1977.

 

20.2                           The Executive shall promptly disclose to the
Board any Copyright Work and/or Design Right Work made by him during the course
of the Employment and hereby acknowledges that by virtue of the Employment the
Copyright and/or Design Right in any such Work vests automatically and forthwith
in the Company.

 

20.3                           The Executive hereby waives all and any moral
rights (as defined in Chapter IV of the Copyright Designs and Patents Act 1988).

 

20.4                           The Executive shall, at the cost of the Company
and on demand, execute all such documents and do all such other acts as the
Company shall require to enable the Company or its nominee to obtain the full
benefit of any Invention, Copyright Work and Design Right Work to which the
Company is entitled and all the rights therein and to secure such patent,
utility, model, copyright

 

27

--------------------------------------------------------------------------------


 

or design registration or similar protection in any part of the world as the
Company may consider appropriate.

 

20.5                           The Executive shall, for a period not exceeding 3
years from the date of termination of this Agreement and subject to payment of
the Executive’s reasonable costs and expenses give to the Company, or any
successor in title there from, such assistance as the Company may require (in
its absolute discretion) in connection with any dispute or threatened dispute
directly or indirectly relating to any Invention, Copyright Work or Design Right
Work or any associated right or registration or other protection in respect
thereof (including but not limited to the execution of documents, the swearing
of any declarations or oaths, the providing of information and the participation
in any proceedings before any Court or tribunal).

 

20.6                           The Executive shall not disclose to any other
Person without the consent of the Company being previously obtained (which if
given may be subject to conditions) the details of any Invention, Copyright Work
or Design Right Work, except as required by law.

 

20.7                           The Executive hereby irrevocably authorises the
Company to appoint some person in his name and on his behalf to execute any
documents and to do everything necessary or desirable to give effect to this
clause.

 

20.8                           If the Executive shall during the Employment make
or discover any Invention or make, originate, conceive or write any Copyright
Work or Design Right Work in which, despite the previous provisions of this
clause, any intellectual property rights belong to the Executive and not the
Company then the Executive shall if so required by the Board:

 

20.8.1                  at the cost of the Company negotiate in good faith with
the Company for the assignment or licensing to the Company or its nominee of
such rights upon such terms as shall fairly represent the market value of such
rights as shall be agreed between the parties or in default of agreement as
determined by a Member of the Chartered Institute of Patent Agents who shall be
nominated by the President of that Institute for the time being and who shall
act as an expert not an arbitrator and whose decision shall, save for fraud or
error manifest on the face of it, be binding upon the parties.

 

28

--------------------------------------------------------------------------------


 

20.9                           Decisions as to the patenting and exploitation of
any Invention shall be at the sole discretion of the Company and the Company
shall not be under any obligation to take any step or register any patent or
other right in respect of, or to develop or exploit, any Invention or Copyright
or Design Work made, discovered, originated, conceived or written by the
Executive.

 

20.10                     Nothing in this clause shall be taken to limit or
derogate from the obligations of the Executive under Clause 18 (Confidential
Information).

 

21.                                 MISREPRESENTATION

 

Without prejudice to Clause 5.4.2 (Duty not to make a false or misleading
statement during the Employment) the Executive shall not, after termination of
the Employment, wrongfully represent himself as being employed by, or connected
with, the Company or any other Group Company.

 

22.                                 DISCIPLINARY AND GRIEVANCE PROCEDURES

 

22.1                           There is no specific disciplinary procedure which
applies to the Employment. The disciplinary procedure applicable to the
Executive’s Employment shall be determined from time to time by the ‘Board’.

 

22.2                           If the Executive is dissatisfied with any
disciplinary decision or seeks redress for any grievance relating to the
Employment he should raise the issue with a member of the Board.

 

23.                                 REFERENCES

 

If the Company shall be asked to provide any references in respect of the
Executive it shall use all reasonable efforts to ensure that any such reference
is accurate, provided that it shall not, in the absence of malice, be liable to
the Executive for any error in or omission from any such reference.

 

29

--------------------------------------------------------------------------------


 

24.                                 PREVIOUS AGREEMENTS

 

This Agreement contains the entire understanding between the parties and
supersedes all previous agreements and arrangements (if any) relating to the
Employment of the Executive by the Company.

 

25.                                 NOTICES

 

25.1                           Any notice to be given under this Agreement by
either party shall be in writing and if given by the Company shall be signed by
a Director (other than the Executive) or some other duly authorised officer or
agent and if given by the Executive shall be signed by him.

 

25.2                           Any notice to the Company shall be served at the
address of its registered office for the time being and may be delivered by hand
or sent by first class recorded delivery post.

 

25.3                           Any notice to the Executive shall be served on
him in person or at his last known private address in the United Kingdom and may
be delivered by hand to that address or sent by first class recorded delivery
post.

 

25.4                           Any notice served by post under this clause shall
if correctly addressed and stamped be taken to have been served 48 hours after
the time of posting.

 

26.                                 LAW AND JURISDICTION

 

26.1                           This Agreement is governed by and shall be
construed in accordance with English Law.

 

30

--------------------------------------------------------------------------------


 

26.2                           The parties submit to the exclusive jurisdiction
of the English courts with regard to any dispute or claim arising under this
Agreement except to the extent that it is provided elsewhere in this Agreement
that such dispute or claim should be resolved by any person acting as an expert.

 

27.                                 GENERAL PROVISIONS

 

27.1                           No amendment to this Agreement shall be effective
unless recorded in writing, signed by the Executive and by a Director other than
the Executive on behalf of the Company and expressed to be such an amendment.

 

27.2                           The complete or partial invalidity or
unenforceability of any provision of this Agreement for any purpose shall in no
way effect;

 

27.2.1                  the validity or enforceability of such provision for any
other purpose;

 

27.2.2                  the remainder of such provision; or

 

27.2.3                  the remaining provisions of this Agreement.

 

This Agreement is intended by the Company to be a statement in writing of the
terms of the Employment under Section 1 of the Employment Rights Act 1996.

 

27.3                           If there is any conflict between the provisions
of this Agreement and the provisions of the articles of association of the
Company from time to time the said articles shall prevail.

 

27.4                           No waiver by the Company other than one made in
writing by resolution of the Board of any breach by the Executive of any
provision of this Agreement and no failure, delay or forbearance by the Company
in exercising any of its rights shall be taken to be a waiver of such breach or
right or shall prevent the Company from later taking any action or making any
claim in respect of such breach or right.

 

31

--------------------------------------------------------------------------------


 

SIGNED by or on behalf of the parties on the date which first appears in this
Agreement.

 

 

SIGNED for and on behalf of

Symmetry Medical, Thornton Precision Components

by

 

 

 

/s/ Brian Moore

 

Brian Moore

 

Chief Executive Officer – Symmetry Medical

 

 

 

/s/ Mark Brooks

 

Mark Brooks

 

Chief Financial Officer - Europe

 

 

 

/s/ John Hynes

 

SIGNED by

 

John Hynes

 

 

32

--------------------------------------------------------------------------------